UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. RESOURCE ACQUISITION GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-53244 13-1869744 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) c/o Primary Capital LLC, 80 Wall Street, 5th Floor, New York, NY10005 (Address of Principal Executive Offices) (212) 300-0070 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer’s classes of common equity as ofNovember 12, 2010:83,880 shares of common stock. RESOURCE ACQUISITION GROUP, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Page # Item 1. Financial Statements 1-8 Item 2. Management’s Discussion and Analysis of Financial Condition 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 10 Item 4T. Control and Procedures 10 PART II OTHER INFORMATION Item 1 Legal Proceedings 11 Item 1A Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURE 12 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE ACQUISITION GROUP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTS PAGE(S) Consolidated Balance Sheets as ofSeptember 30, 2010 (Unaudited) and December 31, 2009 2 Consolidated Statements ofOperations for the Three and Nine Month Periods ended September 30, 2010 and 2009 (Unaudited) 3 Consolidated Statements of Cash Flow for the Nine Months ended September 30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements 5-8 1 RESOURCE ACQUISITION GROUP, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30, December 31, (Unaudited) ASSETS: Cash and cash equivalents $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Notes Payable - officer Total current liabilities Total liabilities STOCKHOLDERS' (DEFICIT) Preferred stock, $.001 par value, 10,000,000 shares authorized; -0- shares issued and outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized; 83,880 and 83,559 shares issued and outstanding at September 30, 2010 and December 31, 2009 respectively 84 84 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 RESOURCE ACQUISITION GROUP, INC. Consolidated Statements of Operations Nine Months Nine Months Three Months Three Month Ended Ended Ended Ended Sept. 30, 2010 Sept. 30, 2009 Sept. 30, 2010 Sept. 30, 2009 OPERATING EXPENSES: General and administrative expenses 15 Officer's salaries Professional fees Total operating expenses (LOSS) FROMOPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) Note default fee - related party - ) - - TOTAL OTHER INCOME (EXPENSE) LOSS FROM CONTINUING OPERATIONS ) LOSS FROM DISCONTINUED OPERATIONS, NET OF TAXES - ) - ) Gain on disposition of subsidiary, net of taxes - NET LOSS APPLICABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) BASIC LOSS PER COMMON SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 3 RESOURCE ACQUISITION GROUP, INC. Consolidated Statements of Cash Flow Nine Months Ended Nine Months Ended September 30, 2010 September 30, 2009 CASH FLOW FROM OPERATING ACTIVITIES Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation - - Changes in assets and liabilities Increase (Decrease) in accounts payable and accrued expenses Increase (Decrease) in accrued interest Total adjustments Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from loan and note payable Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR / PERIOD CASH AND CASH EQUIVALENTS - END OF YEAR / PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF NONCASH FINANCING ACTIVITIES: Stock issued for redemption of notes, accrued interest and fees $ - $ The accompanying notes are an integral part of these consolidated financial statements. 4 RESOURCE ACQUISITION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1- Description of Business At this time, the Company’s purpose is to seek, investigate, and if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of an Exchange Act registered corporation. The Company will not restrict its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature. Going Concern The Company has incurred substantial losses through September 30, 2010 and has no revenue stream to support itself. In addition, at September 30, 2010, the Company had a stockholders’ deficit and negative working capital of $232,436. These factors, among others raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s future success is dependent upon, among other things, its ability to raise additional capital or to secure a future business combination.There is no guarantee that the Company will be able to raise enough capital or generate revenues to sustain its operations.Management believes they can raise the appropriate funds needed to support their business plan and acquire an operating, cash flow positive company. The financial statements do not include any adjustments relating to the recoverability or classification of recorded assets and liabilities that might result should the Company be unable to continue as a going concern. Spin-Off of SGK Nanostructures, Inc. Through a series of agreements entered into in September 2009 which were authorized by written consent of the shareholders, the Company: 1. Changed its name from DK Investors, Inc. to Resource Acquisition Group, Inc. 2. Authorized a reverse stock split of 200 to 1 on its outstanding common stock. 3. Amended its Articles of Incorporation to increase its authorized common stock from 40,000,000 to 200,000,000 shares. 4. Sold its operating subsidiary (SGK Nanostructures, Inc.) to its majority shareholder. 5. Changed its state of incorporation from New York to Nevada. The sale of its operating subsidiary, referred to above, conveyed the Company’s business activities and technology in nanotechnology and certain liabilities. The net effect was the transfer of liabilities in excess of assets of $192,788. The results of operations of the nanotechnology business are classified as discontinued operations on the accompanying statement of operations. 5 RESOURCE ACQUISITION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2- Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements included herein have been prepared in conformity with accounting principles generally accepted in the United States of America. Condensed Financial Statements. The accompanying financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September30, 2010 and 2009 and for the periods then ended have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s December 31, 2009 audited financial statements. The results of operations for the periods ended September 30, 2010 are not necessarily indicative of the operating results for the full year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid debt instruments and other short-term investments with an initial maturity of three months or less to be cash and cash equivalents.At September 30, 2010 and December 31, 2009, the Company maintained cash and cash equivalent balances at one financial institution that is insured by the Federal Deposit Insurance Corporation up to $250,000 and $100,000, respectively. Property and Equipment Property and equipment is stated at cost. Depreciation is computed on the straight-line method over the estimated useful asset lives, which range from three to five years. Repairs and maintenance are charged to expense as incurred. Research and Development Research and development costs are charged to operations when incurred. Fair Value of Financial Instruments The carrying value of cash and cash equivalents, accounts payable and accrued expenses and notes payable-officer approximate fair value because of their short-term nature. Revenue Recognition Revenue is recognized when services are rendered and when product has been delivered to the customer. 6 RESOURCE ACQUISITION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 2- Summary of Significant Accounting Policies (Continued) Income Taxes We account for income taxes in accordance with authoritative guidance, in which, we record a valuation allowance against net deferred tax assets if, based upon the available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income and when temporary differences become deductible. We consider, among other available information, uncertainties surrounding the recoverability of deferred tax assets, scheduled reversals of deferred tax liabilities, projected future taxable income, and other matters in making this assessment. The Company has incurred net operating losses for U.S.income tax purposes for the nine months ended September 30, 2010 and the year ended December 31, 2009. The net operating loss carry forwards may be available to reduce future periods' taxable income.Management believes that the realization of the benefits arising from these losses appear to be uncertain due to Company's limited operating history and continuing losses for United States income tax purposes. Accordingly, the Company has provided a 100% valuation allowance at September 30, 2010 and December 31, 2009 for the temporary difference related to the loss carry-forwards. Management reviews this valuation allowance periodically and makes adjustments as warranted. Loss Per Share of Common Stock Basic net loss per share attributable to common stockholders is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period. Diluted loss per share is computed by dividing the net loss by the weighted-average number of common shares outstanding during the period, including common stock equivalents, such as conversions, exercise or contingent exercise of securities. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. NOTE 3- Commitments At the present time the Company pays no rent and operates from the office of its President, John Leo. The Company has two employees, both of whom are executive officers. The Company compensates these officers under employment agreements with an initial five year term ending October 14, 2010.Base salaries under the agreements are $10,000 each per year. NOTE 4- Notes Payable Notes payable consisted of the following: Sept. 30, 2010 Dec. 31, 2009 Unsecured notes payable to an officer / shareholder at at 15%.Proceeds of the notes were used for general working capital and to provide the Company with short term liquidity and to pay overdue bills.The notes originally became due on January 2, 2008. The due date for the notes have been extended by the officer to December 31, 2010. $ $ 7 RESOURCE ACQUISITION GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 5- Legal Proceedings The Company was named as a defendant in an adversary proceeding in a bankruptcy proceeding (In Re Nanodynamics, Inc., BK NO. 09-13438-MJK) entitled, Wallach, as Trustee v. SGK Nanostructures Inc., Adv.No. 10-01007-MJK, in the United States Bankruptcy Court for the Western District of New York.The plaintiff trustee sought to hold the Company liable under a promissory note in the amount of $110,000 executed by the Company’s formerly wholly-owned subsidiary, SGK.On August 5, 2010, the complaint against the Company was dismissed with prejudice. 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Safe Harbor Regarding Forward-Looking Statements You should read the following discussion in conjunction with the consolidated financial statements and the corresponding notes.The following discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 relating to future events or our future performance. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties, including risks itemized in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Business and Plan of Operations Overview At this time, the Company’s purpose is to seek, investigate, and if such investigation warrants, acquire an interest in business opportunities presented to it by persons or firms who or which desire to seek the perceived advantages of an Exchange Act registered corporation. The Company will not restrict its search to any specific business, industry, or geographical location and the Company may participate in a business venture of virtually any kind or nature.This discussion of the proposed business is purposefully general and is not meant to be restrictive of the Company’s virtually unlimited discretion to search for and enter into potential business opportunities. Management anticipates that it may be able to participate in only one potential business venture because the Company has nominal assets and limited financial resources. This lack of diversification should be considered a substantial risk to shareholders of the Company because it will not permit the Company to offset potential losses from one venture against gains from another. The Company may seek a business opportunity with entities which have recently commenced operations, or which wish to utilize the public marketplace in order to raise additional capital in order to expand into new products or markets, to develop a new product or service, or for other corporate purposes. The Company may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries Financial Operations Overview We intend to raise additional debt and/or equity financing to sustain our operations. The Company's future cash requirements will depend on many factors, including the time and costs involved in obtaining regulatory approvals and the costs involved in complying with the filing requirements of the Securities and Exchange Commission. We do not expect to generate a positive cash flow from operations. Accordingly, we will require external financing to sustain our operations, perhaps for a significant period of time. We intend to seek additional funding through private financing transactions. Operating Expenses Our operating expenses include costs associated with salaries and other expenses related toadministrative costs, including fees paid to attorneys and accountants in order to fulfill the Company’s SEC reporting obligations. Results of operations For the three and nine months ended September 30, 2010 and 2009 we had no revenue. We incurred operating expenses of $13,083 and $15,156 for the three months September 30, 2010 and 2009, respectively, and $51,476 and $17,605 for the nine months ended September 30, 2010 and 2009, respectively.Interest expense for the three and nine months ending September 30, 2010 was $3,006 and $7,923 respectively. In the comparable periods of 2009, interest expense was $4,931 and $7,131 respectively.We incurred net losses of $16,089 and $30,130 for the three months ended September 30, 2010 and 2009 and net losses of $59,400 and $59,458 for the nine months ended September 30, 2010 and 2009. Liquidity and Capital Resources At September 30, 2010 we had a working capital deficit of $232,436, as we had only $1,824 in assets and $234,260 in liabilities.The greater portion of our liabilities consists of loans payable to John Leo, our majority shareholder, who is funding our operations.The loans are payable on demand and bear interest at 15% per annum.We expect our working capital deficit to continue indefinitely, as long as John Leo continues to lend us the sums necessary to pay our expenses. Our operations consumed $32,226 in cash during the nine months ended September 30, 2010, but our management loaned us nearly all of that amount, resulting in a modest decrease in our cash balance.In the future, unless we achieve the financial and/or operational wherewithal to sustain our operations, it is likely that we will continue to rely on loans and capital contributions to sustain our operations. 9 To date we have supplied our cash needs by obtaining loans from management and shareholders.We expect that our President will fund our operations until we have completed an acquisition of an operating company and that we will, therefore, have sufficient cash to maintain our existence as a shell company for the next twelve months, if necessary. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. - Controls and Procedures a) Evaluation of Disclosure Controls. Pursuant to Rule 13a-15(b) under the Securities Exchange Act of 1934 (“Exchange Act”), the Company carried out an evaluation, with the participation of the Company’s management, including the Company’s Chief Executive Officer (“CEO”) and Chief Financial Officer (“CFO”) (the Company’s principal financial and accounting officer), of the effectiveness of the Company’s disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of the end of the period covered by this report. Based upon that evaluation, the Company’s CEO and CFO concluded that the Company’s disclosure controls and procedures are effective to ensure that information required to be disclosed by the Company in the reports that the Company files or submits under the Exchange Act, is recorded, processed, summarized and reported, within the time periods specified in the SEC’s rules and forms, and that such information is accumulated and communicated to the Company’s management, including the Company’s CEO and CFO, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in internal control over financial reporting. There have been no changes in our internal control over financial reporting that occurred during the last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. The Company was named as a defendant in an adversary proceeding in a bankruptcy proceeding (In Re Nanodynamics, Inc., BK NO. 09-13438-MJK) entitled, Wallach, as Trustee v. SGK Nanostructures Inc., Adv. No. 10-01007-MJK, in the United States Bankruptcy Court for the Western District of New York.The plaintiff trustee sought to hold the Company liable under a promissory note in the amount of $110,000 executed by the Company’s formerly wholly-owned subsidiary, SGK.On August 5, 2010, the complaint against the Company was dismissed with prejudice. Item 1A. Risk Factors. There has been no material change to the risk factors set forth in Item 1A, “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2009. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities. None. Item 4. Reserved Item 5. Other Information. None Item 6. Exhibits (a)Exhibits 31.1 Certifications pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certifications pursuant to Section 906 of Sarbanes Oxley Act of 2002 11 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant caused this report on Form 10-Q to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: November12, 2010 Resource Acquisition Group, Inc. By: /s/ John C. Leo John C. Leo Chief Executive Officer By: //s/ Brian Zucker Brian Zucker Chief Financial and Accounting Officer 12
